211 S.W.3d 673 (2007)
STATE of Missouri, Respondent
v.
Orlando HAYES, Appellant.
No. WD 66201.
Missouri Court of Appeals, Western District.
January 23, 2007.
Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ULRICH, P.J., LOWENSTEIN and EDWIN H. SMITH, JJ.

ORDER
PER CURIAM.
Appellant Orlando Hayes was convicted of kidnapping and rape in Howard County. He raises two points on appeal: (1) sufficiency of the evidence on the kidnapping count; and (2) improper cross-examination. Judgment affirmed. Rule 30.25(b).